FILED
                                                              United States Court of Appeals
                                                                      Tenth Circuit

                    UNITED STATES COURT OF APPEALS                  August 14, 2008
                                                                  Elisabeth A. Shumaker
                                 TENTH CIRCUIT                        Clerk of Court



 DENNIS LEON SMITH, BRUCE
 CLYDE SMITH,

               Plaintiffs - Appellants,                  No. 08-1166
          v.                                             (D. Colorado)
 UNITED STATES OF AMERICA;                      (D.C. No. 07-CV-1446-ZLW)
 STATE OF COLORADO; STATE OF
 OKLAHOMA; STATE OF KANSAS;
 STATE OF NEW MEXICO; STATE
 OF TEXAS, and John and Jane Does
 1-50,

               Defendants - Appellees.


                            ORDER AND JUDGMENT *


Before BRISCOE, MURPHY, and HARTZ, Circuit Judges.



      After examining the briefs and appellate record, this court has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
      Appellants Dennis Smith and Bruce Smith initiated an action in the United

States District Court for the District of Colorado by filing a document captioned,

“Private Case to Appropriate Suitor’s Superior Claim.” The matter was dismissed

without prejudice on August 22, 2007, after Appellants failed to comply with the

district court’s order instructing them to cure deficiencies. Eight months later

Appellants filed a document with the district court titled, “Notice of Conditions

Precedent.” The court entered a minute order finding the document both

inappropriate and incomprehensible. Appellants were warned that any further

inappropriate pleadings they file in the matter will be stricken.

      Appellants filed a pro se notice of appeal seeking to challenge the district

court’s minute order. Their appellate briefs do not contain any reasoned

argument that the court’s minute order is a final decision under 28 U.S.C. § 1291

or immediately appealable under any exception to the final judgment rule.

Appellants do not assert that they have been prevented from filing any additional

pleadings with the district court or argue that their document titled “Notice of

Conditions Precedent” is a properly filed motion pursuant to Rule 60(b) of the

Federal Rules of Civil Procedure. Accordingly, the appeal is dismissed for lack




                                          -2-
of appellate jurisdiction. Dennis Smith’s motion and Bruce Smith’s motion

seeking to proceed in forma pauperis on appeal are denied.

                                             ENTERED FOR THE COURT


                                             Michael R. Murphy
                                             Circuit Judge




                                       -3-